Bell, Chief Judge.
CPA § 8 (a) (Code Ann. § 81A-108 (a)) requires that the original complaint shall contain facts upon which the court’s venue depends. In most cases a bare allegation of the defendant’s residence within the county will suffice. Martin v. Approved Bancredit Corp., 224 Ga. 550, 551 (163 SE2d 885). The allegation that defendant "is a resident of Douglas County” is sufficient in this case.
The trial judge’s denial of the motion to dismiss the complaint is affirmed.

Judgment affirmed.


Quillian and Clark, JJ., concur.